Title: To Thomas Jefferson from the President of the National Assembly, 6 June 1791
From: Bureaux-Pusy, J. X.
To: Jefferson, Thomas



Paris le six Juin 1791.

L’Assemblée Nationale de France, Monsieur, qui avait reçu avec la plus vive sensibilité la réponse du Président du Congrès des Etats unis d’Amérique, à la communication qui lui avoit été fait des dernieres marques d’honneurs décernés par les représentans d’un peuple libre à votre illustre compatriote Benjamin Franklin,  n’a pas été moins touchée des nouveaux témoignages d’amitié fraternelle que vous lui adressés au nom du Congrès.
Elle m’a chargé de vous faire part du Décret qu’elle a rendu sur le rapport de son Comité Diplomatique. Il sera pour les Etats unis d’Amérique la preuve du vif desir de l’Assemblée nationale de voir se resserrer par tous les moyens de bienveillance, d’affection et d’utilité reciproque les liens qui doivent à jamais unir deux peuples qui, nés à la liberté l’un par l’autre, semblent destinés à vivre en communauté d’interrêts comme de principes.
Je m’applaudis, Monsieur, d’être dans cette occasion l’organe de l’Assemblée, nationale et de pouvoir transmettre l’expression de ses sentimens à un homme qui a concouru si essentiellement a la révolution et à la législation de son pays, et qui, après avoir contemplé dans le nôtre le berceau de notre liberté naissante, nous a quittés en emportant l’amitié des Français dont il avoit depuis longtems la considération et l’estime.
Par ordre de l’Assemblée nationale de France

J.X. Bureaux-PusyPrésident

